DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/25/2020, 07/15/2021, and 05/10/2022 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation recites “a second outer cone coupled to the first outer cone; and at least one director coupled to the second outer cone and configured to direct the at least one primary ray” in claim 8, and the limitation recites “at least one first director coupled to the first outer cone and configured to direct the at least one first primary ray; a second outer cone coupled to the first outer cone; at least one second director coupled to the second outer cone and configured to direct the at least one second primary ray” in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a1) as being anticipated by Brian S. Cramer ("Geodesic Cone Antenna,” Lockheed Electronics Company, Inc., Plainfield, New Jersey, 25 pages, with report date: 1984-03-01), (applicant’s submitted prior art).
Regarding claim 1, Cramer discloses an apparatus (which is a geodesic cone antenna, see fig. 1-13) comprising: 
an inner cone (see fig. 1b-1c, and 2, page 169); 
an outer cone coupled to the inner cone (see fig. 1b-1c, and 2, page 169); 
at least one driven element (which is at least one phase shifter) coupled to the outer cone and configured to produce at least one primary ray (see fig. 1a-1b, and 2, pages 169-170); and 
at least one director coupled to the outer cone and configured to direct the at least one primary ray (see fig. 1a-1c, page 169-170).
Regarding claim 2, Cramer discloses the apparatus of Claim 1, wherein the inner cone and the outer cone are concentric (see fig. 1b-1c, and 2).
Regarding claim 3, Cramer discloses the apparatus of Claim 1, wherein the at least one driven element comprises multiple driven elements (which are phase shifters), (see fig. 1a-1b, and 2).
Regarding claim 4, Cramer discloses the apparatus of Claim 1, wherein the at least one director comprises multiple directors (see fig. 1b-1c, and 2).
Regarding claim 5, Cramer discloses the apparatus of Claim 1, wherein a number of directors is equal to a number of driven elements (see fig. 2).
Regarding claim 6, Cramer discloses the apparatus of Claim 1, wherein one of the at least one director is configured to direct a primary ray for each of the at least one driven element (see fig. 2, page 170).
Regarding claim 7, Cramer discloses the apparatus of Claim 1, wherein multiple directors are configured to direct a primary ray for each of the at least one driven element (see fig. 2, page 170).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Costa et al. (U.S Publication No. 20140022126 A1) in view of Coors (GB 1505375 A).
Regarding claim 8, Costa discloses an apparatus (which is a geodesic lens antenna, see fig. 1-8) comprising: 
an inner cone (which is an inner wall 177, see fig. 1 and 3, paragraph [0023]); 
a first outer cone (which is an outer wall 178) coupled to the inner cone (which is the inner wall 177), (see fig. 1 and 3, paragraph [0023]); 
a second outer cone (which is a second outer wall 178) coupled to the first outer cone (which is the first outer wall 178), (see fig. 1 and 3, paragraph [0023]); 
at least one driven element (which is a plurality of adjustable phase shifters) coupled to the second outer cone and configured to produce at least one primary ray (see fig. 1, 4, and 7-8, paragraph [0032], [0037], and [0045]).
Costa does not explicitly disclose at least one director coupled to the second outer cone and configured to direct the at least one primary ray.
Coors, on the other hand, discloses an antenna for producing a rotating cardioid pattern comprises four elements 16 fed in phase which radiate an omnidirectional carrier pattern and a sideband pattern of two orthogonal figures of eight, the sideband energy being fed via a goniometer, in which the radiating elements 16 excite a rotationally symmetrical horn-type radiator formed by the opposed convex sides 6, 7 of two electrically conducting dish structures 1, 2, the elements 16 being arranged parallel to the axis 3 of the horn-type radiator on the convex surface 7 of the lower dish 2. Each element, associated with a sensor 17 and conducting bar director 11, is disposed at the corner of a square. The directors 11 serve to mechanically interconnect opposed dish structures 1, 2 (see fig. 1, and abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the antenna as taught by Costa with the antenna as taught by Coors having at least one director coupled to the second outer cone and configured to direct the at least one primary ray (see fig. 1, and abstract, and description attached). The provision of directors in a biconical horn antenna structure, however represents a known measure for instance disclosed in Costa, and therefore obvious to one of ordinary skill in the art to modify the antenna as taught by Costa with Coors in order to improve the radiation pattern of the apparatus.
Regarding claim 9, Costa in view of Coors discloses the apparatus of Claim 8, wherein the first outer cone (177) and the second outer cone (178) are concentric (see fig. 1 by Costa).
Regarding claim 10, Costa in view of Coors discloses the apparatus of Claim 8, wherein the at least one driven element comprises multiple driven elements (which is a plurality of adjustable phase shifters), (see fig. 1, 4, and 7-8, paragraph [0032], [0037], and [0045] by Costa).
Regarding claim 11, Costa in view of Coors discloses the apparatus of Claim 8, wherein the at least one director comprises multiple directors (see fig. 1 and abstract by Coors).
Regarding claim 12, Costa in view of Coors discloses the apparatus of Claim 8, wherein a number of directors is equal to a number of driven elements (see fig. 1 and abstract by Coors).
Regarding claim 13, Costa discloses all the limitations of the apparatus of Claim 8, except for specifying that wherein one of the at least one director is configured to direct a primary ray for each of the at least one driven element.
Coors, on the other hand, discloses an antenna for producing a rotating cardioid pattern comprises four elements 16 fed in phase which radiate an omnidirectional carrier pattern and a sideband pattern of two orthogonal figures of eight, the sideband energy being fed via a goniometer, in which the radiating elements 16 excite a rotationally symmetrical horn-type radiator formed by the opposed convex sides 6, 7 of two electrically conducting dish structures 1, 2, the elements 16 being arranged parallel to the axis 3 of the horn-type radiator on the convex surface 7 of the lower dish 2. Each element, associated with a sensor 17 and conducting bar director 11, is disposed at the corner of a square. The directors 11 serve to mechanically interconnect opposed dish structures 1, 2 (see fig. 1, and abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the antenna as taught by Costa with the antenna as taught by Coors having at least one director coupled to the second outer cone and configured to direct the at least one primary ray (see fig. 1, and abstract, and description attached). The provision of directors in a biconical horn antenna structure, however represents a known measure for instance disclosed in Costa, and therefore obvious to one of ordinary skill in the art to modify the antenna as taught by Costa with Coors in order to improve the radiation pattern of the apparatus.
Regarding claim 14, Costa in view of Coors discloses the apparatus of Claim 8, wherein multiple directors are configured to direct a primary ray for each of the at least one driven element (see fig. 7 and 8 by Costa).
Regarding claim 15, Costa discloses an apparatus (which is a geodesic lens antenna, see fig. 1-8) comprising: 
an inner cone (which is an inner wall 177, see fig. 1 and 3, paragraph [0023]); 
a first outer cone (which is an outer wall 178) coupled to the inner cone (which is the inner wall 177), (see fig. 1 and 3, paragraph [0023]);
at least one first driven element (which is a plurality of adjustable phase shifters)   coupled to the first outer cone and configured to produce at least one first primary ray (see fig. 1, 4, and 7-8, paragraph [0032], [0037], and [0045]);
a second outer cone (which is a second outer wall 178) coupled to the first outer cone (which is the first outer wall 178), (see fig. 1 and 3, paragraph [0023]); 
at least one second driven element (which is a plurality of adjustable phase shifters) coupled to the second outer cone and configured to produce at least one primary ray (see fig. 1, 4, and 7-8, paragraph [0032], [0037], and [0045]).
Costa does not explicitly disclose at least one first director coupled to the first outer cone and configured to direct the at least one first primary ray; and at least one second director coupled to the second outer cone and configured to direct the at least one second primary ray.
Coors, on the other hand, discloses an antenna for producing a rotating cardioid pattern comprises four elements 16 fed in phase which radiate an omnidirectional carrier pattern and a sideband pattern of two orthogonal figures of eight, the sideband energy being fed via a goniometer, in which the radiating elements 16 excite a rotationally symmetrical horn-type radiator formed by the opposed convex sides 6, 7 of two electrically conducting dish structures 1, 2, the elements 16 being arranged parallel to the axis 3 of the horn-type radiator on the convex surface 7 of the lower dish 2. Each element, associated with a sensor 17 and conducting bar director 11, is disposed at the corner of a square. The directors 11 serve to mechanically interconnect opposed dish structures 1, 2 (see fig. 1, and abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the antenna as taught by Costa with the antenna as taught by Coors having at least one first director coupled to the first outer cone and configured to direct the at least one first primary ray; and at least one second director coupled to the second outer cone and configured to direct the at least one second primary ray (see fig. 1, and abstract, and description attached). The provision of directors in a biconical horn antenna structure, however represents a known measure for instance disclosed in Costa, and therefore obvious to one of ordinary skill in the art to modify the antenna as taught by Costa with Coors in order to improve the radiation pattern of the apparatus.
Regarding claim 16, Costa in view of Coors discloses the apparatus of Claim 15, wherein the inner cone (177), the first outer cone (178), and the second outer cone (178) are concentric (see fig. 1 by Costa)
Regarding claim 17, Costa in view of Coors discloses the apparatus of Claim 15, wherein: the at least one first driven element comprises multiple first driven elements; and the at least one second driven element comprises multiple second driven elements (see fig. 1, 4, and 7-8, paragraph [0032], [0037], and [0045] by Costa).
Regarding claim 18, Costa in view of Coors discloses the apparatus of Claim 15, wherein: the at least one first director comprises multiple first directors; and the at least one second director comprises multiple second directors (see fig.1, abstract by Coors).
Regarding claim 19, Costa in view of Coors discloses the apparatus of Claim 15, wherein: a number of first directors is equal to a number of first driven elements; and a number of second directors is equal to a number of second driven elements (see fig. 1, and abstract by Coors).
Regarding claim 20, Cramer discloses the apparatus of Claim 15, except for specifying that wherein: one of the at least one first director is configured to direct a primary ray for each of the at least one first driven element; one of the at least one second director is configured to direct a primary ray for each of the at least one second driven element.
Coors, on the other hand, discloses an antenna for producing a rotating cardioid pattern comprises four elements 16 fed in phase which radiate an omnidirectional carrier pattern and a sideband pattern of two orthogonal figures of eight, the sideband energy being fed via a goniometer, in which the radiating elements 16 excite a rotationally symmetrical horn-type radiator formed by the opposed convex sides 6, 7 of two electrically conducting dish structures 1, 2, the elements 16 being arranged parallel to the axis 3 of the horn-type radiator on the convex surface 7 of the lower dish 2. Each element, associated with a sensor 17 and conducting bar director 11, is disposed at the corner of a square. The directors 11 serve to mechanically interconnect opposed dish structures 1, 2 (see fig. 1, and abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the antenna as taught by Costa with the antenna as taught by Coors having one of the at least one first director is configured to direct a primary ray for each of the at least one first driven element; one of the at least one second director is configured to direct a primary ray for each of the at least one second driven element (see fig. 1, and abstract, and description attached). The provision of directors in a biconical horn antenna structure, however represents a known measure for instance disclosed in Costa, and therefore obvious to one of ordinary skill in the art to modify the antenna as taught by Costa with Coors in order to improve the radiation pattern of the apparatus.
Regarding claim 21, Costa in view of Coors discloses the apparatus of Claim 15, except for specifying that wherein: multiple first directors are configured to direct a primary ray for each of the at least one first driven element; and multiple second directors are configured to direct a primary ray for each of the at least one second driven element.
Coors, on the other hand, discloses an antenna for producing a rotating cardioid pattern comprises four elements 16 fed in phase which radiate an omnidirectional carrier pattern and a sideband pattern of two orthogonal figures of eight, the sideband energy being fed via a goniometer, in which the radiating elements 16 excite a rotationally symmetrical horn-type radiator formed by the opposed convex sides 6, 7 of two electrically conducting dish structures 1, 2, the elements 16 being arranged parallel to the axis 3 of the horn-type radiator on the convex surface 7 of the lower dish 2. Each element, associated with a sensor 17 and conducting bar director 11, is disposed at the corner of a square. The directors 11 serve to mechanically interconnect opposed dish structures 1, 2 (see fig. 1, and abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the antenna as taught by Costa with the antenna as taught by Coors having multiple first directors are configured to direct a primary ray for each of the at least one first driven element; and multiple second directors are configured to direct a primary ray for each of the at least one second driven element (see fig. 1, and abstract, and description attached). The provision of directors in a biconical horn antenna structure, however represents a known measure for instance disclosed in Costa, and therefore obvious to one of ordinary skill in the art to modify the antenna as taught by Costa with Coors in order to improve the radiation pattern of the apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        05/26/2022